The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the amendments filed on February 25, 2022.

Status of Claims
Claims 1-11 are pending.
Claims 1-8, 10, and 11 have been amended.

Claim Interpretation
The previous interpretation of claims under 35 U.S.C. 112(f) is withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
112(b) Rejection
The rejection of claim 10, under 35 U.S.C. 112(b), is withdrawn in view of Applicant’s amendment.
 
35 U.S.C. 112(a) Rejections
The rejection of claim 10, under 35 U.S.C. 112(a), is withdrawn in view of Applicant’s amendment.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Statutory Subject Matter
The previous rejection of claims 1-11 for being directed to non-statutory subject matter (software per se) is withdrawn in view of Applicant’s amendments and arguments beginning on page 7 of the remarks filed February 25, 2022.

Judicial Exception
The previous rejection of claims 1-11 as being directed to a judicial exception, an abstract idea, without significantly more, are withdrawn in view of Applicant’s amendment and arguments beginning on page 8 of the remarks filed February 25, 2022.  As argued on page 8, the claims are directed to a machine learning process and which includes generating machine learning models using teacher data (training) and uses the learning models to classify object data; see independent claims 1, 10, and 11.  The claims are similar to example vii in MPEP 2106.04(a)(1) in that both the claims and example are directed towards the training and implementation of a machine learning model.  Additionally, as argued on page 9 of remarks, the claims are similar to PEG Example 39, and eligible.  Applicant’s arguments are persuasive and the rejection is withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments, beginning on page 10 of the remarks filed February25, 2022, are persuasive and the previous rejection of claims 1-11 under Menich in view of Singh is withdrawn.  As argued on page 11, independent claims 1, 10, and 11 recite: “a second step, by the processor, of selecting, from the rulesets stored in the rule database in the memory, a ruleset corresponding to the category outputted from the machine learning engine corresponding to the inputted object data; and a third step, by the processor, of executing inference to the inputted object data by using the ruleset selected in the second step as a ruleset of the category outputted from the machine learning engine that corresponds to the inputted object data, and then outputting the inference result to execute processing based on the inference result.”  The previous references do not teach these newly claimed features and the rejection is withdrawn.  Applicant’s arguments are persuasive.

Response to Arguments
Applicant’s arguments, see remarks, filed February 25, 2022, with respect to claims 1-11 have been fully considered and are persuasive; see above for details.  The rejection of November 26, 2021 has been withdrawn. 

Conclusion
Claims 1-11 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156. The examiner can normally be reached Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T PELLETT/Primary Examiner, Art Unit 2121